752 P.2d 80 (1988)
LARIMER COUNTY SCHOOL DISTRICT, POUDRE R-1 and State Compensation Insurance Fund, Petitioners,
v.
The INDUSTRIAL COMMISSION OF the STATE OF COLORADO and Gladys Renz, Respondents.
No. 86SC241.
Supreme Court of Colorado, En Banc.
February 23, 1988.
Richard G. Fisher, Jr., Denver, for petitioners.
Alden T. Hill, Fort Collins, for Gladys Renz.
Robert C. Lehnert, Asst. Atty. Gen., for Denver, for respondent Indus. Comn.

ORDER OF COURT
Upon consideration of the written and oral argument of counsel, together with the record on appeal, and now being sufficiently advised in the premises,
IT IS THIS DAY ORDERED that the Writ of Certiorari is DENIED as having been improvidently granted.
ROVIRA, J., would not deny the writ.